Citation Nr: 0020452	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
psychiatric disorder, currently evaluated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to June 
1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision which denied an increase in a 
10 percent rating for a service-connected psychiatric 
disorder (last classified as a bipolar affective disorder).  
In June 1999, the Board remanded the case to the RO for 
further evidentiary development.  In an April 2000 decision, 
the RO granted an increased 30 percent rating.  The case was 
subsequently returned to the Board.


FINDING OF FACT

The veteran's service-connected psychiatric disorder (bipolar 
affective disorder) is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
psychiatric disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Code 9432 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
October 1979 to June 1985.  A review of his service medical 
records shows that he was treated for a psychiatric disorder 
(then classified as a schizophreniform disorder), and he was 
medically discharged from service due to the condition.

A VA discharge summary shows that the veteran was 
hospitalized from June 1986 to July 1986, and treated for 
bipolar affective disorder.

In an October 1986 decision, the RO established service 
connection for a bipolar affective disorder, with a 10 
percent rating effective June 1985, a temporary total 
hospitalization rating effective June 1986, and a 10 percent 
rating effective August 1986.

In October 1997, the veteran submitted a claim for an 
increased rating for his psychiatric disorder.

By a statement dated in November 1997, a private physician, 
J. P. Taylor, M.D., indicated that the veteran had bipolar 
disorder mixed with psychotic features, and had days when he 
was paranoid.  He indicated that the veteran required long-
term treatment with several medications.  He enclosed a list 
of dates of regular office visits for the veteran dating from 
January 1996 to November 1997.

At a January 1998 VA psychiatric examination, the veteran 
reported post-service treatment for a psychiatric disorder, 
with symptoms including depressed moods, elevated moods, and 
paranoid thinking.  He said he was currently taking Lithium, 
Risperdal, and Depakote.  He related that his moods were 
currently managed pretty well but he still had occasional 
paranoid thoughts.  He reported that he worked at the post 
office for the past 91/2 years, but had missed 260 hours of 
work in the past year when his maximum sick leave was 96 
hours.  He stated that he had been hospitalized twice in the 
past year due to paranoid thinking.  (He did not identify the 
hospitals).  He reported that he was a minister, had no close 
friends, and felt his wife did not understand him.  He 
stated, "I am fitting into society the best I can."  On 
mental status examination, the veteran was neatly dressed, 
his grooming was good, he was oriented to time, person and 
place, and he denied hearing voices.  He reported that he 
thought people were trying to harm him, and said he felt this 
way about half the time.  He was able to remember three 
objects over five minutes.  The Axis I diagnosis was 
schizoaffective disorder.  The examiner indicated that the 
veteran had a history of mood swings and paranoid thinking, 
and his functioning was marginal, as he was barely 
functioning in his job and with his wife and friends.  The 
examiner opined that the veteran was moderately disabled from 
his psychiatric disorder.

In a January 1998 letter, the RO told the veteran that if he 
had been recently hospitalized for his psychiatric condition, 
he should submit the records of such.

In June 1999, the Board remanded the claim to the RO in order 
to obtain medical records from the two hospitalizations 
referenced by the veteran at his January 1998 VA examination, 
and medical records from Dr. Taylor.  The Board also remanded 
the claim in order for the RO to apply revised psychiatric 
rating criteria.

By a letter to the veteran dated in August 1999, the RO 
requested that he provide the names, addresses, and dates of 
treatment by VA and non-VA health care providers dated since 
1996, including treatment by Dr. Taylor and any 
hospitalizations.  

By a statement dated in September 1999, the veteran reported 
treatment by Dr. Taylor.  He enclosed a list of office visits 
on an approximately monthly basis from January 1996 to 
September 1999.  He did not report receiving any other 
treatment for a psychiatric disorder.

By a letter dated in September 1999, Dr. Taylor indicated 
that he treated the veteran since January 1996.  He stated 
that the veteran had bipolar disorder with rapid cycling and 
episodic paranoia, and said his medication had been changed 
many times and he currently seemed to be doing much better.  
He indicated that the veteran's current medications included 
Lithium, Depakote, and Loxitane, and the veteran was 
reasonably stable, although his condition was usually worse 
in the spring and fall.  He indicated that the veteran was 
currently doing better than he had in the past.

By a letter to Dr. Taylor dated in November 1999, the RO 
requested that he provide medical records relating to the 
veteran.

By a letter to the veteran dated in November 1999, the RO 
requested his assistance in obtaining medical records from 
Dr. Taylor.

In December 1999, the RO received a statement from Dr. Taylor 
in which he indicated that the veteran had some ups and 
downs, and some episodic paranoia.  He stated that the 
veteran was presently stable on Lithium, Depakote, and 
Loxitane, but as the veteran's disorder was seasonal it was 
too early to tell if he would remain stable.

At an April 2000 VA psychiatric examination, the veteran 
reported that his symptoms had worsened tremendously and said 
he had to be treated by a private psychiatrist to stabilize 
his illness.  He complained of symptoms including memory 
difficulties, difficulty thinking, and morning "shakiness."  
He said he currently saw Dr. Taylor every three months in 
order to stabilize his symptoms with medication.  He stated 
that he used to see Dr. Taylor more frequently in the past.  
The veteran reported that he had a master's degree in human 
resources, and said he had been a mail carrier with the post 
office for the past 10 or 11 years.  He said his ability to 
deal with stress on the job was compromised, as he got 
overwhelmed and forgetful when he felt pressured.  He stated 
that his last manic episode occurred in late 1998 and early 
1999.  His wife stated that the veteran easily became 
overwhelmed, especially if his duties changed.

The veteran stated that he had no contact with an adopted son 
and a daughter from a previous relationship.  He reported 
that he and his second wife had a 21/2-year-old son; he said 
his son sometimes stressed him out, but he loved him and 
liked to spend time with him.  He said he had one good 
friend, and spoke with him on the telephone once a week.  He 
said he had no other friends, and that his main social 
contacts were while attending church.  He stated that he and 
his wife sometimes shopped or ate out, and sometimes watched 
movies at home.  The examiner indicated that the veteran and 
his wife appeared to have a good relationship.  On mental 
status examination, the veteran was alert oriented, 
attentive, and appeared his stated age.  His mood appeared 
mildly dysphoric and his affect was constricted.  His speech 
was rather slow.  There was some evidence of psychomotor 
retardation, the veteran's eye contact was fair, and he was 
cooperative with the examiner.  His thought content was 
logical and coherent, and devoid of any current auditory or 
visual hallucinations.  He reported that in the past he had 
auditory hallucinations.  The examiner indicated that there 
was no current evidence of delusions, but the veteran 
suggested a history of grandiosity.  The veteran denied any 
current suicidal or homicidal ideation, but said he had 
thoughts of self-harm in the past.  The veteran's memory was 
good for immediate, recent, and remote events.  He was able 
to concentrate well enough to spell "world" backwards and 
to interpret a proverb.  He had good insight into his current 
condition.  The Axis I diagnosis was bipolar affective 
disorder.  The Global Assessment of Functioning (GAF) was 61.  

The examiner opined that the veteran was exhibiting mild to 
moderate symptoms associated with bipolar affective disorder 
including a decreased ability to deal with stress and 
becoming easily overwhelmed, mood disturbance, decreased 
interest in activities, psychomotor slowing, guilt, decreased 
concentration, and fatigue.  The examiner stated that the 
veteran currently demonstrated symptoms associated with a 
depressed mood.  He opined that the veteran's social 
adaptability and interactions with others appeared mildly to 
moderately impaired, and his ability to maintain employment 
and to perform job duties in a reliable, flexible, and 
efficient manner also appeared mildly to moderately impaired.  
The examiner opined that the veteran's level of disability 
was in the definite range.

In an April 2000 decision, the RO granted an increased 
rating, to 30 percent, for the veteran's psychiatric 
condition.

II.  Analysis

The veteran's claim for an increase in a 30 percent rating 
for his service-connected bipolar affective disorder is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

On November 7, 1996, the rating criteria for rating bipolar 
disorder were revised and are now found in 38 C.F.R. § 4.130, 
Code 9432 (1999).  The new rating criteria provide that a 10 
percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran does not meet the requirements for a rating 
higher than 30 percent under the criteria of Code 9432.  The 
evidence demonstrates that he has maintained a full-time job 
for nearly 11 years, has a good relationship with his wife, 
and enjoys spending time with his young son.  He reports he 
has a friend and attends church as his primary social outlet.  
There is no credible evidence of recent hospitalization for a 
psychiatric disorder; although the veteran gave a history of 
recent hospitalization at his 1998 VA examination, he has 
submitted no medical evidence of such despite multiple 
requests by the RO.  The evidence shows his psychiatric 
condition has been under good control by periodic outpatient 
treatment.

In September 1999, Dr. Taylor indicated that the veteran was 
currently doing better than he had in the past, and in 
December 1999, he indicated that the veteran was presently 
stable on his current medication.  At the most recent VA 
examination in April 2000, the examiner indicated that the 
veteran's memory, concentration, and insight were good, there 
was no evidence of current hallucinations, and there was no 
current suicidal or homicidal ideation.  He had a decreased 
ability to deal with stress, and had symptoms associated with 
a depressed mood.  His mood appeared mildly dysphoric and his 
affect was constricted.  The examiner opined that the 
veteran's symptoms caused mild to moderate occupational and 
social impairment, and a GAF score of 61 was assigned, which 
indicates mild impairment.  While an examiner's 
classification of the level of impairment is not controlling 
for rating purposes, the examiner's assessment at the April 
2000 examination is consistent with the evidence as a whole 
and certainly does not support  a rating greater than 30 
percent.  38 C.F.R. § 4.126.

The medical evidence does not demonstrate that the veteran 
meets the criteria for the next higher rating of 50 percent, 
namely occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Under 
the rating criteria of Code 9432, the disability picture more 
nearly approximates the criteria for a 30 percent rating, 
than a 50 percent rating, and thus the lower rating of 30 
percent is warranted.  38 C.F.R. § 4.7.

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected bipolar 
affective disorder does not warrant a rating greater than 30 
percent under the rating criteria of Code 9432.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the- doubt rule is inapplicable, and the claim 
for a rating higher than 30 percent for a psychiatric 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

